Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance: Claims 1-6, 8-16, and 18-20 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method and a program product for mixing data streams comprising: receiving a first data stream, and a second data stream, wherein the first data stream was generated using a base seed and has a compressibility N, and the second data stream was generated using a self-seed and has a compressibility M, wherein the first data stream includes a base seed component that comprises data that is common with data of another data stream, and the second data stream includes a self-seed component that comprises data that is unique to a particular computing entity; receiving a commonality factor F;
using the commonality factor F, the base seed component, and the self seed component, to create a mixed data stream having a commonality of F by mixing data from the first and second data streams together, wherein the commonality of F.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. 	Li, U.S. Patent No. 11,128,935 B2.
b. 	Fallon, U.S. Patent No. 6,624,761 B2. 
c. 	Reiter et al, U.S. Patent Application Publication No. 2014/0279874 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            January 26, 2022